Order entered February 4, 2013




                                           In The




                                    No. 05-12-01435-CV

                               THOMAS J. ELLIS, Appellant

                                             V.

                    THE RENAISSANCE ON TURTLE CREEK
                CONDOMINIUM ASSOCIATION, INC. ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-10227

                                          ORDER
                        Before Justices Bridges, Murphy, and Lewis

       The Court has before it appellant’s January 4, 2013 emergency motion for temporary

order staying foreclosure sale. Based on the record before us, we DENY the motion.


                                                   /s/    MARY MURPHY
                                                          JUSTICE